FILED
                                                            MARCH 21, 2017
                                                       In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division Ill




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

SUZIE L. FOWLER, a single person,            )         No. 34225-5-111
                                             )
                      Appellant,             )
                                             )
      V.                                     )
                                             )
STATE OF WASHINGTON,                         )
DEPARTMENT OF SOCIAL AND                     )         UNPUBLISHED OPINION
HEALTH SERVICES, DIVISION OF                 )
CHILDREN AND FAMILY SERVICES;                )
KIM VAN DOREN; and ANGELA                    )
NEWPORT,                                     )
                                             )
                      Respondents.           )

      PENNELL, J. -    Suzie Fowler appeals the summary judgment dismissal of her

claims against the Department of Social and Health Services (DSHS) and its employees.

We affirm.

                                         FACTS

      This appeal stems from Ms. Fowler's failed attempt to distance herself from her

child's biological father. Ms. Fowler applied for public assistance from DSHS on behalf

of herself and her child. Normally, an individual in Ms. Fowler's position is required to

assist DSHS in collecting child support from a child's noncustodial parent. See WAC
No. 34225-5-III
Fowler v. Dep 't ofSoc. & Health Servs.


388-422-0010. However, on April 6, 2011, Ms. Fowler sought an exemption from this

requirement under WAC 388-422-0020 on the basis that her child's biological father,

Edwin Twitchell, posed a danger to herself and her child. DSHS did not immediately

respond to Ms. Fowler's request.

       On April 20, 2011, less than two weeks after Ms. Fowler applied for the

exemption, DSHS filed a dependency action regarding Ms. Fowler's child. The superior

court ordered notice of the dependency petition and corresponding fact-finding hearing be

sent to both Ms. Fowler and Mr. Twitchell. In compliance with this order, Mr. Twitchell

was sent a notice of the dependency petition on April 28, 2011.

       On May 13, 2011, DSHS issued a good cause decision, granting Ms. Fowler's

request to be excused from.cooperating with child support collection. The decision was

effective until October 6, 2011, at which point it was subject to review. The decision also

stated, "Based on our decision about the best interest of your child, [the Division of Child

Support] will close your case and not try to establish paternity, enter a support order, nor

collect/enforce the Noncustodial Parent's support obligation." Clerk's Papers at 125.

       Approximately three years after the good cause decision, Ms. Fowler filed the

current lawsuit. Relevant to this appeal, Ms. Fowler claimed DSHS was negligent and

violated her right to privacy by notifying Mr. Twitchell of the dependency petition.



                                              2
No. 34225-5-111
Fowler v. Dep 't of Soc. & Health Servs.


DSHS successfully moved for summary judgment dismissal of the claims. Ms. Fowler

appeals.

                                       ANALYSIS

       Ms. Fowler's claims hinge on her belief that DSHS's good cause decision

conferred to her a broad right of privacy with respect to the parentage of her child. There

are two fundamental flaws with this premise. Most obviously, the good cause decision

was not issued until after the dependency petition was filed and the court ordered service

on Mr. Twitchell. 1 But more fundamentally, the good cause decision did not afford the

kind of protection claimed by Ms. Fowler. The decision was not a court order. It applied

only to administrative actions regarding collection of child support. The decision had no

bearing on the shelter care and dependency proceedings, both of which require parental

notification. RCW 13.34.062, .070. Furthermore, because Ms. Fowler identified Mr.

Twitchell as her child's biological father, she cannot now fault DSHS or its employees for

failing to notify her child's "presumed" father 2 of the shelter care and dependency

proceedings. RCW 26.26.116.



       1
         The record on appeal includes DSHS's good cause decision, but not the
application. Our analysis is therefore based on the contents of the decision as well as the
corresponding administrative code, WAC 388-422-0020.
       2
         At the time her child was born, Ms. Fowler was legally married to a man named
Chris Grisham.

                                             3
No. 34225-5-III
Fowler v. Dep 't ofSoc. & Health Servs.


       Apart from her arguments regarding the good cause decision, Ms. Fowler claims

DSHS improperly disclosed other confidential documents. The record does not support

this claim.

                                     CONCLUSION

       The judgment of dismissal is affirmed. DSHS's request for attorney fees is denied.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                          Pennell, J.
WE CONCUR:




                  I
                      5.
Fearing, C.J. ~




                                             4